Citation Nr: 1628329	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  14-26 979	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine. 

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine. 

3.  Entitlement to service connection for a left shoulder disability.  

4.  Entitlement to service connection for a right shoulder disability.  

5.  Entitlement to service connection for left sciatic nerve disability due to degenerative disc disease of the lumbar spine. 

6.  Entitlement to service connection for bilateral foot neuropathy. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

Given a March 2012 communication from the Veteran, although somewhat contradictory, in which he requested the withdrawal of his notice of disagreement with respect to the propriety of the initial ratings assigned for bilateral patellofemoral syndrome by a September 2011 rating decision, and an August 2012 Report of Contact requesting clarification of the issues for which the Veteran requested adjudication indicating that the only such issues are as listed on the Title Page, the Board finds that the only issues for consideration are those addressed herein.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA (VVA) and Veteran Benefits Management System (VBMS) paperless claims files.  The Veteran's VBMS file contains the April 2014 statement of the case (said in an Appeal Certification to [the Board] Worksheet to have been mailed to the Veteran on May 2, 2014) and July 2014 substantive appeal with respect to the matters on appeal.    


FINDING OF FACT

The most probative evidence of record weighs against a conclusion that degenerative disc disease of the cervical spine and lumbar spine, bilateral shoulder disabilities, left sciatic nerve disability, or a bilateral foot neuropathy are etiologically related to service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the cervical spine are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a left shoulder disability are not met.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 

4.  The criteria for service connection for a right shoulder disability are not met.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 

5.  The criteria for service connection for left sciatic nerve disability are not met.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 

6.  The criteria for service connection for bilateral foot neuropathy are not met.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Duty to Assist
With respect to the matters herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No arguments in this regard have been put forth by the Veteran and any due process concerns have been addressed by the Board.  

Applicable Laws and Regulations
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Analysis
Summarizing the pertinent evidence with the above criteria in mind, the service treatment reports (STRs) reflect complaints of upper back pain in March 1978 with no diagnosis shown.  Records in March 1981 show treatment for a neck ache diagnosed as viral syndrome.  STRs from July 1981 note complaints of pain between the neck and upper back area diagnosed as a left trapezius/left shoulder strain.  STRs also document complaints of back pain in March 1978 and 1979 with an impression of a slight strain.  A November 1980 X-ray of the lumbar spine was negative.  November 1981 STRs reflect bilateral shoulder pain with no chronic disability diagnosed.  The STRs reflect complaints of radiating lower quadrant pain "toward the cervical spine," but no true indications of a sciatic nerve disability or foot neuropathy.  May 1979 STRs document hospitalization for several injuries, none relating to the disabilities for which service connection is claimed, following a motor vehicle accident. 

The post service evidence includes private treatment reports reflecting cervical disc disease from July 2008.  A January 2010 private clinical report demonstrates complaints of neck and shoulder pain.  The records do not show that the Veteran attributed his complaints to service.   

The Veteran filed a claim for service connection for the disabilities at issue in December 2011, and has contended in the course of his appeal, to include in his substantive appeal, that these disabilities are the result of his in-service automobile accident.  

In August 2012, the Veteran was afforded VA examinations to address his claims for service connection for the disabilities at issue, the reports from which reflect review of the claims file.  At these examinations, the Veteran reported an 11 to 12 year history of cervical spine pain, with the first post service treatment of such in 1999 or 2000; a 3 to 4 year history of lumbar pain; and a history of shoulder pain that radiated from the neck, with the first treatment for such in in 2003.  He reported no specific injury as the cause for these symptoms during these examinations.  The opinions following the August 2012 examination with respect to whether the disabilities at issue were the result of service were all negative to the Veteran, and the rationale for each of these opinions reflects specific citation to the relevant STRs, to include as summarized above.  

With respect to a cervical spine disability, the examiner supported her opinion by noting the lack of a chronic cervical spine condition being demonstrated during service; an onset of symptoms, per the Veteran's own report, "many years" after service; and the lack of documentation of treatment for a cervical spine disability after service until 2008.  Similarly, with respect to a lumbar spine disability, the rationale included the lack of clinical evidence of a chronic back disability during service and the lack of documentation of treatment for a back disability for many years after service (not until 2010).  Finally with respect to a shoulder disability, the examiner again referenced the lack of any evidence of a chronic shoulder disability during service; the onset of symptoms, per the Veteran, many years after service, and the lack of  documentation of treatment for shoulder symptoms for many years after service (not until 2010).    

This above opinions are not contradicted by any other medical evidence or opinion, and the Board finds these opinions to be definitive as to the matters for consideration See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this regard, as the examinations did not relate a lumbar spine disability to service, service connection for left sciatic neuropathy (which was demonstrated at the August 2012 VA examination) as secondary to degenerative disc disease of the lumbar spine cannot be granted as a matter of law.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  With respect to bilateral foot neuropathy, such pathology has simply not been demonstrated; in this regard, the August 2012 VA examination demonstrated, bilaterally, normal strength testing in the ankles and great toe and normal sensation in the feet and toes, and otherwise revealed no evidence of neuropathy involving the feet.  Such facts notwithstanding, the finding by the examiner, and herein, that lumbar spine disability is not related to service precludes service connection for these claimed manifestations on a secondary basis.  Id.   

With respect to the Veteran's contentions, it was until December 2011, over 30 years after service, that the Veteran first related the conditions at issue to service, to include the in-service motor vehicle accident.  As such, the undersigned finds these contentions to not be credible.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  Moreover, the reports from the May 1979 in-service automobile accident do not reflect any evidence of the conditions for which service connection is claimed, and such cotemporaneous silence as to these conditions would not be supportive of the assertions by the Veteran relating the disabilities at issue to this accident made many years after service, and in contemplation of the receipt of monetary benefits.  See Caluza, supra (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  In addition, given the lack of any evidence of arthritis within one year of service and the fact that the Veteran has not consistently described a continuity of arthritis-related symptomatology since service, presumptive service connection for arthritis on the basis of chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Aside from any credibility issues, to whatever extent the assertions of the Veteran (to include through his representative) are being advanced in an attempt to establish that the disabilities at issue are related to service, such attempts must fail.  Matters relating to the medical etiology of a disability are questions within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011)), here, the specific matter as to the whether any of the disabilities at issue are etiologically related to service is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Simply stated, the determinations as to whether the Veteran has degenerative disc disease of the cervical spine or lumbar spine, bilateral shoulder disabilities, left sciatic nerve disability, or a bilateral foot neuropathy as a result of service are complex medical questions for which the Veteran lacks adequate medical training to address.  As his lay assertions in this regard have no probative value, the Veteran can neither support his claims, nor counter the probative medical opinions of record, on the basis of lay assertions alone. 

In light of the above and in sum, the Board finds that service connection for degenerative disc disease of the cervical spine and lumbar spine, bilateral shoulder disabilities, left sciatic nerve disability, and bilateral foot neuropathy is not warranted.  In reaching these decisions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most probative evidence is against the Veteran's claims of entitlement to service connection for degenerative disc disease of the cervical spine and lumbar spine, bilateral shoulder disabilities, left sciatic nerve disability, and bilateral foot neuropathy.  As such, that doctrine is not applicable, and these claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for degenerative disc disease of the cervical spine is denied.  

Service connection for degenerative disc disease of the lumbar spine is denied. 

Service connection for a left shoulder disability is denied.  

Service connection for a right shoulder disability is denied.  

Service connection for left sciatic nerve disability due to degenerative disc disease of the lumbar spine is denied. 

Service connection for bilateral foot neuropathy is denied. 


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


